  G ~:~                                                                                      :735



                ~`~~1V1tS1V 140044)
      TRAU~

  y   Griffin Towers, Suite 700
      Santa Ana,+C~lifornia 92707
      Telephone. 714.} 835-7000                               EFILED
      Facsimile: ]4~ 957-5759
      email: uric trautfinn.com                                      MAR 13 ~p
~~
      Attorney for Plaintiffs
  s                                                             Document#
  6

  7
                                                                     ~~'~
  s                              LJIVITED STATES DISTRICT COURT
  9                             CENTRAL DISTRICT OF CALIFORNIA
 io                                       WESTERN DIVISION


 ~2   ROMULO RAY RUFO, TRINA RUFO,                      CASE NO. CV 18-02138-PSG-AS
 13   individuals,
                                                        Assigned to the Hon. Philip S. Gutierrez,
 14                                                     Courtroom 6A
                           Plaintiffs,
 ~s   vs.
 16                                                     [PR~~IYt~SED] JUDGMENT
      ~ UNITED STATES OF AMERICA,
 i~
 is                        Defendant.
 19

 20
             This action was tried to the Court on February 4, 5, and 13, 2020. Eric V. Traut
 2~
      a~~~~eared fi r t]ie Plaintiffs Ruitiulu Rey Rufu aiicl Triria Rufu, xrici Assislanl Unilea
 22
      States Allorneys Richard Park and Fatimargentina M.Lacayo represented Defendant
 23
      United States of America.
 24
             The Court decided in favor of plaintiffs on February 2A, 2Q20. See T~~c. 67. The
 25
      Court orders that Judgment is entered in favor plainliff5, ROMLJLO RAY RUFO and
 26
      TRINA RiJT~n, and plaintiffs recover from defendant, LTNIT~D STATES OF
 2~
      AMERICA,the amount of $4,099,581.80 in damages.
 zs




                                         [PROPOSED]JUDGMENT
            2:18-cv-02138-PSG-AS Document 69-1 Filed 03/10/20 Page 2 of 2 Page ID #:736




               Costs may be recovered in accordance with 28 U.S.C. § 1920,28 U.S.C. § 2142
     2   and Federal Rule of Civil Procedure 54, and as taxed by the Court. Attorneys' fees are
  3      limited by 28 U.S.C. § 2678 ofthe Federal Tort Claims Act. Postjudgment interest may
  4      be recovered in accordance with 28 U.S.C. § 1961, 28 U.S. Code § 2516 and 31 U.S.C. §
  5      1304.
  6

  7

  s Dated: 3~ ~ ~u~
 9
                                                       Honorable Philip S. Gutierrez
                                                       United States District Judge
 i~~~
 >>
 ~z
 13

14

15

l6

17

18

19

20

21

22

23

24

25

26

27

28



                                                   2

                                        ~PROPOSED~ JUDGMENT
